Title: To George Washington from Pierre Munieu, 14 July 1782
From: Munieu, Pierre,Dipenne, Francois
To: Washington, George


                  
                     Mon general
                     A Niorque Le 14 juillet 1782
                  
                  Nous Vous ECrivon Ce deux Ligne pour nous Livre a vous nous voiean prissonier et ne Vois Daucun Cotté quil iet un EChange pour nous nous Somme anviron Seix prisonnier De Bonne Volonte pour aller a votre Servisse La ou Bon il vous fera plessir nous passer pour votre Servisse auparavent que nous restion dans La misere tout Cet iver Car il nanmeurt tout Le jour de vottre ainssi Mon general nous Vous Suplieon au Grasse de Nous tirer De LesClavage Car nous Somme tous avec un Gran Coeur pour aler a votre Servisse Sittot Etre EChanger Le Nom Son Sidessu
                  
                  
                     pierre Munieu
                     francois Dipenne
                     Louis Daniel
                     Jean Aman
                     Baptiste Gerren
                     Dominique Blanc
                     Pierre atauville
                  
                  
                     Nous Somme Avec Le plus Gran Coeur Mon general asses esperan Votre EChange pour aller a votre Servisse Sitot Etre Ecangé
                     
                  
                  
                     Pierre Munieu
                  
               